Case 5:16-cv-01615-SMH-MLH Document 92 Filed 09/16/21 Page 1 of 3 PageID #: 3865




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  PATRICIA G. WILLIAMS                                  CIVIL ACTION NO. 16-1615

  VERSUS                                                JUDGE S. MAURICE HICKS, JR.

  BIOMEDICAL RESEARCH FOUNDATION                        MAGISTRATE JUDGE HORNSBY
  HOSPITAL HOLDING, LLC, ET AL.

                                 MEMORANDUM ORDER

        Before the Court is a Motion for Summary Judgment (Record Document 60) filed

  by Defendants, BRFHH Shreveport, LLC d/b/a University Health Shreveport (erroneously

  designated in caption as Biomedical Research Foundation Hospital Holdings, LLC) and

  Biomedical Research Foundation of Northwest Louisiana (hereinafter collectively referred

  to as “BRFHH”). BRFHH seeks the dismissal of Plaintiff Patricia G. Williams’ (“Williams”)

  retaliation suit on the grounds that Williams cannot establish a prima facie case of

  retaliation as to any of the challenged acts; Williams has no genuine evidence of a causal

  connection between her protected activity against LSU and each of the challenged acts

  by BRFHH which occurred many years later. See id. at 3. BRFHH also contends that

  summary judgment in its favor is warranted because it had legitimate, non-retaliatory

  reasons for all actions challenged by Williams and Williams cannot show those reasons

  are a pretext and that the acts would not have occurred “but for” her filing of the 2008

  EEOC charge and/or 2010 lawsuit against LSU. Id.

        Williams has opposed the Motion for Summary Judgment. See Record Document

  71. She maintains there are multiple material facts in this case showing a causal link at

  the prima facie case stage. See id. at 13-25. Moreover, Williams submits there is ample

  evidence to create a genuine issue of material fact at the pretext stage, that is, BRFHH’s
Case 5:16-cv-01615-SMH-MLH Document 92 Filed 09/16/21 Page 2 of 3 PageID #: 3866




  explanations and reasons for its adverse actions are a pretext for retaliation. See id. at

  25-38.

           Summary judgment is proper pursuant to Rule 56 of the Federal Rules of Civil

  Procedure when “there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Quality Infusion Care, Inc. v. Health Care Serv.

  Corp., 628 F.3d 725, 728 (5th Cir. 2010). “Rule 56[(a)] mandates the entry of summary

  judgment, after adequate time for discovery and upon motion, against a party who fails to

  make a showing sufficient to establish the existence of an element essential to that party’s

  case, and on which that party will bear the burden of proof at trial.” Patrick v. Ridge, 394

  F.3d 311, 315 (5th Cir. 2004).

           “A party seeking summary judgment always bears the initial responsibility of

  informing the district court of the basis for its motion, and identifying those portions of the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with

  the affidavits, if any, which it believes demonstrate the absence of a genuine issue of

  material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553 (1986).

  If the moving party fails to meet this initial burden, the motion must be denied, regardless

  of the nonmovant’s response. See Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir.

  1995).

           If the movant demonstrates the absence of a genuine dispute of material fact, “the

  nonmovant must go beyond the pleadings and designate specific facts showing that there

  is a genuine [dispute] for trial.” Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th

  Cir. 2004). Where critical evidence is so weak or tenuous on an essential fact that it could

  not support a judgment in favor of the nonmovant, then summary judgment should be



                                           Page 2 of 3
Case 5:16-cv-01615-SMH-MLH Document 92 Filed 09/16/21 Page 3 of 3 PageID #: 3867




  granted. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005). Where

  the parties dispute the facts, the Court must view the facts and draw reasonable

  inferences in the light most favorable to the plaintiff. See Scott v. Harris, 550 U.S. 372,

  378, 127 S.Ct. 1769 (2007). In sum, the motion for summary judgment “should be granted

  so long as whatever is before the district court demonstrates that the standard for the

  entry of summary judgment, as set forth in Rule 56(c), is satisfied.” Celotex Corp., 477

  U.S. at 323, 106 S.Ct. at 2553.

          After a detailed review of the record and viewing the facts and drawing reasonable

  inferences in the light most favorable to Williams, the Court finds that summary judgment

  should be denied. Williams has gone beyond the pleadings and designated specific facts

  showing that there is a genuine dispute on facts relating to causal connection at both the

  prima facie and pretext stage. Summary judgment is likewise denied as to BRFHH’s

  request to dismiss any claim for back pay after July 2014 due to Williams’ alleged failure

  to mitigate. Causal connection and mitigation are both determinations better left to the

  trier of fact at trial.

          Accordingly,

          IT IS ORDERED that BRFHH’s Motion for Summary Judgment (Record Document

  60) be and is hereby DENIED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 16th day of September,

  2021.




                                         Page 3 of 3
